Citation Nr: 1507273	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-06 942	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs Division


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

In December 2014, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a current diagnosis of sleep apnea that started in service.

At the December 2014 Board hearing, the Veteran testified that he was diagnosed with sleep apnea after a sleep study at VA about four years ago.  Review of the Veteran's VA treatment records reveals that the Veteran underwent a sleep study in August 2010 that showed moderately severe sleep apnea.

The Veteran also contended at the hearing that he complained of symptoms consistent with sleep apnea, to include being tired, waking up at night, feeling lethargic, and not being able to pay attention, while in service in Futenma Air Station in Japan.  Service treatment records (STRs) dated November 17, 2003, reveal that OSA (obstructive sleep apnea) symptoms were noted, and a consult for a sleep study was placed.  Subsequent STRs dated December 10, 2003, reveal that the Veteran was seen with symptoms of insomnia at the United States Naval Hospital in Okinawa, Japan.  While those STRs also show that the Veteran complained of difficulty maintaining sleep for the past two months and feeling lethargic and sleepy during the day with worsened exercise tolerance, the treating physician reported that a sleep study was not indicated.

The Veteran testified at the hearing that a sleep study was not done because it was not available where he was stationed.  He also testified about how people who lived in the barracks with him complained about his snoring, and his wife testified to noticing changes in the Veteran's sleep patterns in October 2003 when he was on leave from Japan.  She stated that in 2004, the Veteran's sleep patterns were worse, to include increased snoring and restlessness and stopped breathing during sleep.

The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that a remand is necessary to obtain an examination and opinion addressing whether the Veteran's diagnosed sleep apnea is related to his service.

In light of the remand, relevant ongoing VA treatment records, from the VA Medical Center in Helena, Montana, and the VA clinic in Billings, Montana, should also be requested on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request updated, relevant VA treatment records from the VA Medical Center in Helena, Montana, and the VA clinic in Billings, Montana.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination with an examiner with sufficient expertise to provide the opinion requested below.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All tests deemed necessary to provide the requested opinion should be conducted.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed sleep apnea had its onset during the Veteran's military service, to include explanation of the significance of the Veteran's sleep-related symptoms noted in the Veteran's STRs dated November 17, 2003, and December 10, 2003.

Consideration should also be given to the Veteran and his wife's lay statements and hearing testimony regarding the Veteran's sleep apnea symptoms.  The Veteran and his wife are deemed competent and credible with respect to their reported history of symptoms.  A rationale for the conclusion must be provided.

3.  After the development requested above has been completed, as well as any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




